Title: From Thomas Jefferson to John Jay, 21 December 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Dec. 21. 1787.

The last letters I had the honour of addressing you were of the 3d. and 7th. of November. Your several favors, to wit, two of  July 27. two of Oct. 24. and one of Nov. 3. have all been delivered within the course of a week past: and I embrace the earliest occasion of returning to Congress my sincere thanks for the new proofs I receive therein of their confidence in me, and of assuring them of my best endeavors to merit it. The several matters on which I receive instruction shall all be duly attended to. The Commissioners of the treasury inform me they will settle the balance appropriated to the Barbary business, apprise me of it, and place it under my power. The moment this is done I will take the measures necessary to effect the intentions of Congress. The letter to you from the Governor of Rhode island desires my ‘attention to the application of the claimants of the brig Apollonia’; which shall surely be complied with. I trust that an application will be made by the claimants. It will be the more important, as the letter in this case, as in that of the sloop Sally formerly recommended to me, is directed to an Advocate whom all my endeavours have not enabled me to find. I fear therefore that the papers in both cases must remain in my hands till called for by the person whom the parties shall employ for the ordinary sollicitation and management of their appeals. I suppose they will engage some person to answer from time to time the pecuniary demands of lawyers, clerks, and other officers of the courts, to wait upon the judges and explain their cases to them which is the usage here, to instruct their lawyers and confer with them whenever necessary, and in general to give all those attentions which the sollicitation of private causes constantly require here. Their management indeed is very much a matter of intrigue, and of money.
The public affairs of Europe are quiet at present, except as between the Turks and Russians: and even these some people suppose may be quieted. It is thought that Russia would accomodate easily. The peace between France and England is very generally considered as insecure. It is said the latter is not honestly disarming: she is certainly augmenting her land forces; and the speech of the king and debates of the court members prove their diffidence in the late accomodation. Yet it is believed their premier is a friend of peace, and there can be no doubt of the same dispositions in the chief minister here. The divisions continue between the king and his parliament. A promise has been obtained for convoking the States general, as early as 1791. at farthest. The embarrassments in the department of finance are not yet so cleared up as that the public can see their way thro’ them. The arrival of the Count de  la Luzerne, just now announced, will probably put their marine preparations into new activity.
I have the honor to inclose you three letters from Mr. Dumas. By one of the 23d. of October he proposed to me that Mr. Adams and myself should authorize him to go to Brussels on the subject he explains to you. I wrote him the answer of Nov. 14. by which I expected he would see that nothing could be done, and think no more of it. His subsequent letters however giving me reason to apprehend that, making too sure of the expediency of the treaty he proposed, he might excite expectations from that government, I wrote him the letter of Dec. 9. to suggest to him that his proposition might not be so certainly eligible as he seemed to expect, and to advise him to avoid doing any thing which might commit or embarrass Congress. The uneasiness of his present situation, and the desire of a refuge from it had probably suggested to him this idea, and occasioned him to view it with partiality.
This will be accompanied by the Gazettes of France and Leyden. There being no passenger to go by the packet, within my knowlege, my letter will go thro’ the post office. I shall therefore only add assurances of the esteem and respect with which I have the honour to be, Sir, your most obedient and most humble servant,

Th: Jefferson

